Title: To Benjamin Franklin from William Hodgson, 17 March 1784
From: Hodgson, William
To: Franklin, Benjamin




Dear sir—
London 17 March 1784

I recd yours of the 11th Instant as also a preceeding Letter inclosing Dr Wrens Diploma, which I forwarded to him immediately, as I have also that to Dr Withering & shall discharge the Draft in his favor when presented—
Church Bells are sold by weight ½ [1s. 2d.] per lb. or £6..10.8 per Cwt. [hundred weight] when wanted, the weight of the Tenor Bell must be given & then the weight of the Peal may be easily computed from 5 to 12— The Stocks & Wheels are separate Charges & on an Average are about £7— per Bell— The Exportation of Bells is prohibited (for what reason God knows) but leave may be obtained to export them upon Application to the Treasury for a Fee of about £6— On an Average the

weight of a Peal of Bells, more or less in No. is about 4 Times the weight of the Tenor, & there is no difference in the price per Cwt if the Peal be 6 or 12. Light or heavy Bells— A Peal of 6 Bells supposing the Tenor to weigh 12— Ct will weigh about 48 Ct & the Expence according to the above will be £366.12—
I am very sorry I have not yet had it in my Power to furnish you with the Information respecting the Ships sent into Bergen & I much fear I never shall be able to procure it, my Correspondent at Liverpool cannot learn any thing about the amount of Insurance—
I thank you for your Complimts on my Success against the Secretarys of State— It was your Information (that the passes were delivered gratis,) that determined me to try the Cause, the money must now all be refunded ’twill make a great saving to the Merchants, I believe more than I stated it at, for I believe more than 200 passes were exchanged, with great & Sincere Respect I am Dr sir Yr most Obedt Hble Servant

William Hodgson



If you were to be wafted into this Country you wou’d think we were all run mad, stark staring mad for prerogative & our Loyalty & adoration for the best & most glorious of Kings, exceeds a Frenchman’s Vive le Roi— The Ton is, Honor the King—despise Parliament—especially the Commons—& what is scarcely credible the Dissenters allmost all join the Cry. I met your old Friend Dr. Price, yesterday, he has got as high a Prerogative Fever upon him as the veriest page of the back Stairs— In my poor Judgment they are stabbing the Constitution to the Heart—

 
Addressed: To / His Excellency Benj. Franklin Esqr / Passy near / Paris
Notation: Wm. Hodgson, 17 Mars. 1784—
